UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2124



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HOMER W. WALKER,

                                              Defendant - Appellant,

REGINALD HUDSON,

                                                           Garnishee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.     W. Earl Britt, District
Judge. (CA-96-842-5-BR)


Submitted:   November 20, 1997            Decided:   December 9, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Homer W. Walker, Appellant Pro Se. Robert Edward Skiver, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

summary judgment to the United States on its action seeking to

collect a debt from Appellant in the amount of $8530. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the
district   court.   United   States       v.   Walker,   No.   CA-96-842-5-BR

(E.D.N.C. Aug. 5, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                                     AFFIRMED




                                      2